DETAILED ACTION
Examiner acknowledges receipt of the reply filed 12/28/2021, in response to the non-final office action mailed 6/30/2021.
Claims 1-8 are pending and being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections- withdrawn
The objection of claims 1 and 5-8 is withdrawn in view the amendment filed 12/28/2021. 

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, is withdrawn in view the amendment filed 12/28/2021. 

Response to Arguments
Applicant’s arguments filed 12/28/2021, with respect to the enablement rejection have been considered and the rejection has been withdrawn.
12/28/2021, with respect to the following rejections, have been fully considered but they are not persuasive. An action on the merits is presented herein.

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2011/0177047-previously cited), in view of Yen et al. (Prog. Ret. Eye Res. 25:381-396 (2006)-previously cited).  This rejection is maintained from the office action mailed 6/30/2021.
Liu et al. teach a method  for treating an ophthalmic condition in a mammalian subject in need thereof, comprising administering to the subject a therapeutically effective amount of D-Arg-2'6'-Dmt-Lys-Phe-NH2 or Phe-D-Arg-Phe-Lys-NH2 (e.g., paras. [0008], [0016], claims 1-3).  The peptides can be used to treat retinal degeneration (para. [0157], claim 2). Retinal degeneration is a genetic disease that relates to the break-down of the retina.  Id.  Liu et al. teach that the 
terms "treating" or "treatment" or "alleviation" refers to both therapeutic treatment and prophylactic or preventative measures, wherein the object is to prevent or slow down (lessen) the targeted pathologic condition or disorder. A subject is successfully "treated" for an ophthalmic condition if, after receiving a therapeutic amount of the aromatic-cationic peptides according to the methods described herein, the subject shows observable and/or measurable reduction in or absence of one or more signs and symptoms of an ophthalmic condition. 

Para. [0110].  Thus, Liu et al. explicitly teach a patient population in need of treatment of an ophthalmic condition, including retinal degeneration that had a genetic basis of disease, comprising D-Arg-2'6'-Dmt-Lys-Phe-NH2.  The peptides can enhance or improve mitochondrial function or reduce oxidative damage in the subject (para. [0159], Exs. 1, 3 and 4, Figs. 3, 4, 15-20, and 40).  Example 3 teaches a reduction in reactive oxygen species (ROS) following administration of SS-31.  Fig. 28 shows treatment of a mouse model of retinal degeneration in which mice were administered SS-31 (D-Arg-2'6'-Dmt-Lys-Phe-NH2).  The peptides reduced intracellular reactive oxygen species (ROS) in human retinal epithelial cells (HRECs) as well as cells isolated from patients (Exs. 1, 3, and 4, Figs. 2, 31, 37, and 39, Table 14).
	Although, Liu et al. teach that the peptides improve mitochondrial function or reduce oxidative damage in ophthalmic conditions, e.g., genetic retinal degeneration disorders, the reference does not explicitly teach a treatment for Leber's hereditary optic neuropathy.
Yen et al. is a review article discussing Leber's hereditary optic neuropathy (LHON) and its pathology.  LHON is associated with loss of retinal ganglion cells and nerve fiber layer ultimately leading to vision loss (pp. 382- 385).  LHON is a maternally transmitted disease caused by one of the three primary mitochondrial DNA (mtDNA) mutations (p. 382).  Thus, Yen et al. explicitly teach that LHON is a genetic disease leading to retinal degeneration.  
Yen et al. teach that LHON is a multifactorial disease in which a deficiency in respiratory chain function and reactive oxygen species (ROS) play a pivotal role in the pathophysiology of the disease (abstract).  Oxidative stress and an imbalance between free radical generation and detoxification play a pivotal role in the pathogenesis of LHON (p. 390).  The mitochondrial respiratory chain is made up of four electron transport complexes (Complex I–IV) and one proton translocating ATP synthetic complex (Complex V) (p. 390).  ROS generated by mitochondria are produced as by-products of normal oxidative metabolism.  Id.  However, pathogenic mtDNA mutations induce Complex I dysfunction, cause overproduction of ROS.  Id.  The common pathogenic LHON mutations at nucleotide positions 3460, 11778 and 14484, affecting ND1, ND4 and ND6 subunits genes of Complex I of the respiratory chain (p. 388).  Complex I is an L-shape molecule with a long water soluble peripheral arm protruding into the mitochondrial matrix and a short water-insoluble hydrophobic arm embedded in the inner mitochondrial membrane.  Id.  Complexes I and III have been shown to be responsible for much of the superoxide anions generated by mitochondria (p. 390).  Biochemical studies of LHON indicate that cytotoxicity induced by the loss of Complex I-activity was not due to reduction in oxidative phosphorylation, but was caused by increased production of ROS.  Id.  Furthermore, LHON patients with mtDNA 11778 mutation and asymptomatic carriers were found to have an increased 8-hydroxy-2′-deoxyguanosine (an indicator of oxidative damage of DNA) in leukocyte DNA, which may reflect increased oxidative stress elicited by excess ROS production.  Id. 
	It would have been obvious to the skilled artisan to administer D-Arg-2'6'-Dmt-Lys-Phe-NH2 to a subject with Leber's hereditary optic neuropathy (LHON).  Liu et al. teach that the peptide can be used to treat retinal degeneration, e.g. caused by a genetic disease that relates to the break-down of the retina ((para. [0157]). The peptides can further enhance or improve mitochondrial function or reduce oxidative damage in the subject (para. [0159], Exs. 1, 3 and 4, Figs. 3, 4, 15-20, and 40).  The skilled artisan would have known from Yen et al. that LHON was a genetic disease associated with retinal damage (loss of retinal ganglion cells and nerve fiber layer) (pp. 382- 385).  Disease pathology was further associated with oxidative stress attributed to Complex 1 of the mitochondrial respiratory chain.  Point mutations of the mtDNA, corresponding with Complex 1, was the underlying genetic cause of LHON.  Thus, the skilled artisan would have known that patients with LHON would have been ideal subjects for treatment with the peptide.  Moreover, there would have been a reasonable expectation of success because Liu et al. taught that the peptide was protective against oxidative stress in retinal cells (Ex. 3).  The peptide reduced intracellular reactive oxygen species (ROS) in human retinal epithelial cells (HRECs) as well as cells isolated from patients (Exs. 1, 3, and 4, Figs. 2, 31, 37, and 39, Table 14).
	Accordingly, claim 1 is deemed to be obvious in view of the Liu et al. and Yen et al.  Regarding claim 2, Liu et al. teach that the subject is human (para. [0160], [0161], claim 5).  Regarding claim 3, the peptide is administered intraocularly, iontophoretically, orally, topically, systemically, intravenously, subcutaneously, or intramuscularly (paras. [0053], [0102], claim 6).  Regarding claim 4, a second active agent can further be administered separately, sequentially, or simultaneously (claim 7).  Regarding claim 5, the second active agent can be an antioxidant, a metal complexer, an anti-inflammatory drug, an antibiotic, or an antihistamine (para. [0056], claim 8).  Regarding claim 6, the antioxidant is vitamin A, vitamin C, vitamin E, lycopene, selenium, α-lipoic acid, coenzyme Q, glutathione, or a carotenoid (para. [0056], claim 9).  Regarding claim 7, the second active agent can be aceclidine, acetazolamide, anecortave, apraclonidine, atropine, azapentacene, azelastine, bacitracin, befunolol, betamethasone, betaxolol, bimatoprost, brimonidine, etc. (para. [0056], claim 10).  Examiner notes that Liu et al. teach the same Markush group as recited in instant claim 7. 
	Accordingly, claims 1-7 are deemed to be obvious in view of the cited references.
Response to arguments
Applicant traverses the rejection at pp. 6-8 of the reply filed 12/28/2021.  Applicant states 
The Examiner characterizes Liu as teaching methods for treating retinal degeneration comprising administering the peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2, and that the peptide reduces oxidative damage and improves mitochondrial function.

The Examiner characterizes Yen as teaching that LHON is associated with loss of retinal ganglion cells, and that reactive oxygen species are believed to play a role in disease progression.

The examiner characterizes pot as teaching that several epigenetic factors influence LHON progression, including vitamin B12 deficiency.

Reply at p. 6, last 3 paras.  Applicant refers to caselaw for giving weight to the preamble in that subjects "in need thereof" must be of the same patient population or achieve the same affect (p. 7, para. 1-3).  Applicant then concludes that the "Examiner characterizes Liu as teaching methods for treating a retinal disorder distinct from LHON" and that “the patient population contemplated by the reference are distinct from those of the claimed methods”.  Id.
Applicant further states:

    PNG
    media_image1.png
    81
    624
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    534
    643
    media_image2.png
    Greyscale

Reply filed 12/28/2021at pp. 7-8.
	Applicant alleges that the combined references “do not teach or suggest all elements of the rejection of claims” and do not support rejection under § 103.
Examiner has reviewed and considered applicant’s arguments but is not persuaded.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The cited reference Liu et al teach the following:
Claim 1. A method for treating or preventing an ophthalmic condition in a mammalian subject in need thereof, comprising administering to the subject a therapeutically effective amount of a peptide represented by the formula D-Arg-2'6'-Dmt-Lys-Phe-NH2 or Phe-D-Arg-Phe-Lys- NH2. 
Claim 2. The method of claim 1, wherein the ophthalmic condition is selected from the group consisting of: diabetic retinopathy, cataracts, retinitis pigmentosa, glaucoma, macular degeneration, choroidal neovascularization, retinal degeneration, and oxygen-induced retinopathy. 
Claim 3. The method of claim 1, wherein the peptide is D-Arg-2'6'-Dmt-Lys-Phe-NH2.

[0110] As used herein, the terms "treating" or "treatment" or "alleviation" refers to both therapeutic treatment and prophylactic or preventative measures, wherein the object is to prevent or slow down (lessen) the targeted pathologic condition or disorder. A subject is successfully "treated" for an ophthalmic condition if, after receiving a therapeutic amount of the aromatic-cationic peptides according to the methods described herein, the subject shows observable and/or measurable reduction in or absence of one or more signs and symptoms of an ophthalmic condition. It is also to be appreciated that the various modes of treatment or prevention of medical conditions as described are intended to mean "substantial", which includes total but also less than total treatment or prevention, and wherein some biologically or medically relevant result is achieved.

[0157] In one embodiment, an aromatic-cationic peptide is administered to a subject to treat retinal degeneration. Retinal degeneration is a genetic disease that relates to the break-down of the retina. ….

The peptides can enhance or improve mitochondrial function or reduce oxidative damage in the subject (para. [0159]). Example 3 showed a reduction in reactive oxygen species (ROS) following administration of SS-31. Fig. 28 showed treatment of a mouse model of retinal degeneration in which mice were administered SS-31 (D-Arg-2'6'-Dmt-Lys-Phe-NH2). 
	Accordingly, Liu et al. teach that a subject with a retinal degeneration disease (genetic) is in need of treatment with SS-31.  Administration of SS-31 sought to reduce oxidative stress/ROSs and thereby treat the disease.  
	Examiner notes that Applicant has again mischaracterized Examiner’s summary of the teachings of Yen et al.  Applicant picked out a single statement from the non-final office action to allege how Examiner characterized Yen et al. 
Examiner’s sentence following the one that Applicant referred to states: “LHON is a maternally [genetically] transmitted disease caused by one of the three primary mitochondrial DNA (mtDNA) mutations (p. 382)”.  The rejection further discusses the correlation of the genetic mutations of LHON with oxidative stress and overproduction of ROS.  See above rejection for full details.  
It is also noted that the very name of the disease, Leber's hereditary optic neuropathy (LHON), underscores the genetic component of the disease.
Thus, contrary to Applicant, Yen et al. explicitly teach that LHON is a genetic disease leading to retinal degeneration.  This is the exact same patient population that Liu et al. sought to treat with SS-31 (D-Arg-2'6'-Dmt-Lys-Phe-NH2), e.g., a patient population in need of treatment comprising administration of D-Arg-2'6'-Dmt-Lys-Phe-NH2. 
In response to Applicant’s argument, i.e., that the Federal Circuit in the Apotex case would apply to the instant application, it is found unpersuasive.  The facts in the Apotex case are distinguishable from the facts of the instant invention.  In Apotex, the 103 rejection made was based on three references, i.e., Schnur, Gibbs, and OSI’s 10-K reference (See OSI Pharm. v. Apotex Inc., Federal Circuit, 20 pages (2019) at pg. 6, 1st paragraph).  Notably, the Schnur reference teaches administering the drug in question as a preferred drug in order to treat cancers including lung cancer, but does not teach treating non-small cell lung cancer (See the Apotex case, pg. 6, last paragraph to pg. 7, 1st paragraph).  The Gibbs reference teaches that the drug in question is currently in clinical trials and appears to have good anti-cancer activity in preclinical models, particularly in patients with non-small cell lung cancer (See the Apotex case, pg. 6, last paragraph to pg. 7, 1st paragraph to 2nd paragraph).  However, the references cited by Gibbs fail to demonstrate the efficacy of the drug in question on treating non-small cell lung cancer (See the Apotex case, pg. 6, last paragraph to pg. 7, last paragraph).  OSI’s 10-K reference teaches that the drug in question targets a variety of cancers including non-small cell lung cancer with the completion of Phase I safety trials and the initiation of Phase II clinical trials, but does not disclose any data regarding the drug’s effect on non-small cell lung cancer (See the Apotex case, pg. 6, last paragraph to pg. 8, last paragraph to pg. 9, 2nd paragraph).  In light of these facts, the Federal Circuit held that the 103 rejection is not supported by substantial evidence, and thus, the cited references fails to provide a reasonable expectation of success because the cited references do not disclose any data or other information about the drug in question’s efficacy in treating non-small cell lung cancer (See the Apotex case, pg. 6, last paragraph to pg. 13, 2nd paragraph).  The Federal Circuit further noted that the record does not contain any clinical (human data or pre-clinical (animal) data along with no in vitro data regarding the drug in question’s effect on non-small cell lung cancer (See the Apotex case, pg. 6, last paragraph to pg. 13, 2nd paragraph).  Therefore, the Federal Circuit found that a person of ordinary skill would have not had a reasonable expectation of success based on the combination of the cited references (See the Apotex case, pg. 6, last paragraph to pg. 13, 2nd paragraph).   
Contrary to the fact pattern in the Apotex case, as noted above, Liu et al. teach that a subject with a retinal degeneration disease (genetic) is in need of treatment with SS-31.  Administration of SS-31 sought to reduce oxidative stress/ROSs and thereby treat the disease.  Example 3 teaches a reduction in reactive oxygen species (ROS) following administration of SS-31 (in vitro assay).  Fig. 28 shows treatment of a mouse model (in vivo assay) of retinal degeneration in which mice were administered SS-31 (D-Arg-2'6'-Dmt-Lys-Phe-NH2).  The peptides reduced intracellular reactive oxygen species (ROS) in human retinal epithelial cells (HRECs -in vitro assay) as well as cells isolated from patients (Exs. 1, 3, and 4, Figs. 2, 31, 37, and 39, Table 14).  
Yen et al. underscore the disease pathology of LHON.  Specifically, Yen et al teach that LHON is a genetically transmitted disease LHON associated with loss of retinal ganglion cells [retinal degeneration due to a genetic disease], in which a deficiency in respiratory chain function and reactive oxygen species (ROS) play a pivotal role in the pathophysiology of the disease (abstract; pp. 382-385).  Oxidative stress and an imbalance between free radical generation and detoxification play a pivotal role in the pathogenesis of LHON (p. 390).  The mitochondrial respiratory chain is made up of four electron transport complexes (Complex I–IV) and one proton translocating ATP synthetic complex (Complex V) (p. 390).  ROS generated by mitochondria are produced as by-products of normal oxidative metabolism.  Id.  However, pathogenic mtDNA mutations induce Complex I dysfunction, cause overproduction of ROS.  Id. Biochemical studies of LHON indicate that cytotoxicity induced by the loss of Complex I-activity was not due to reduction in oxidative phosphorylation, but was caused by increased production of ROS.  Id.  Furthermore, LHON patients with mtDNA 11778 mutation and asymptomatic carriers were found to have an increased 8-hydroxy-2′-deoxyguanosine (an indicator of oxidative damage of DNA) in leukocyte DNA, which may reflect increased oxidative stress elicited by excess ROS production.  Id. 
Thus, the combination of references teach in vitro assays and a disease model of retinal degeneration attributed to reactive oxygen species which was successfully treated with administration of the claimed peptide D-Arg-2'6'-Dmt-Lys-Phe-NH2.  The combined the references further teach a patient population of LHON that would be in need of treatment with the claimed peptide because the LHON it is a genetic disease leading to retinal degeneration caused by aberrant ROS species which can be treated with the claimed peptide. 
Contrary to applicant’s assertion, the instant case is distinguishable from the cited case law and the combined references clearly show “efficacy” of treatment.
It is further noted, the U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650.
The instant rejection is maintained for at least these reasons and those previously made of record.

Claims 1-8 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2011/0177047-previously cited) and Yen et al. (Prog. Ret. Eye Res. 25:381-396 (2006)-previously cited), as applied to claims 1-7 above, and further in view of Pott et al. (Graefe’s Arch. Clin. Exp. Ophthalmol. 244:1357–1359 (2006)- previously cited). This rejection is maintained from the office action mailed 6/30/2021.
The teachings of Liu et al. and Yen et al. are set forth above.  
The references do not explicitly teach administration of Vitamin B2 or B12. 
Pott et al. teach that several epigenetic factors have an influence on the development of LHON (pp. 1357, 1359).  The clinical picture of optic neuropathy associated with vitamin B12 deficiency shows similarity to that of LHON: subacute visual loss with bilateral caecocentral scotomas and eventually optic atrophy (p. 1359).  Several LHON patients had subnormal vitamin B12 serum levels at the time of presentation.  Id.   Thus, optic neuropathy in patients carrying a primary LHON mtDNA may be precipitated by a low serum vitamin B12 level, even before other clinical signs of vitamin B12 deficiency are expressed (p. 1359).  The reference further teaches that normal vision was restored in a patient with a LHON mutation after vitamin therapy to correct their vitamin B12 deficiency (p. 1358).  Pott et al. teach that known genetic carriers and LHON patients should take care to have an adequate dietary intake of vitamin B12.  Id. 
It would have been obvious to the skilled artisan to administer a combination of D-Arg-2'6'-Dmt-Lys-Phe-NH2 of Liu et al. and vitamin B12 to a patient in need of treatment for LHON.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06. The skilled artisan would have known from Liu et al. and Yen et al. of the use of administration of D-Arg-2'6'-Dmt-Lys-Phe-NH2 to a subject with LHON to treat the eye disorder and improve mitochondrial function.  The skilled artisan would have further known from Pott et al. of the importance of vitamin B12 intake to avoid epigenetic factors associated with LHON mutation carriers and vitamin B12 deficiency. The skilled artisan would further have known of the beneficial advantages of vitamin B12 in that vision was restored in a LHON patient.  Thus, the skilled artisan would have had a reasonable expectation of success in treating LHON in a subject by administering a combination of D-Arg-2'6'-Dmt-Lys-Phe-NH2 and vitamin B12.
 Accordingly, claims 1-8 are deemed to be obvious in view of the cited references.
Response to Arguments
	Applicant traverses the rejection at pp. 6-8 of the reply filed 12/28/2021.  Applicant summarized the teachings of Pott et al, but did not provide specific arguments relating to the reference.  Applicant's arguments are based on the alleged difference in patient populations between Liu et al. and Yen et al. 
Examiner refers Applicant to the above rebuttal arguments for Liu and Yen which are relevant to this rejection as well. The instant rejection is maintained for at least these reasons and those previously made of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/233,134 (hereinafter “the ‘134 application”) in view of Liu et al. (U.S. 2011/0177047-previously cited) and Newman (Nat. Reviews: Neurology 8:545-556 (2012)- previously cited).
Claims 1-8 of the ‘134 application are drawn to a method for treating or preventing dominant optic atrophy in a mammalian subject in need thereof, comprising administering to the subject a therapeutically effective amount of a peptide represented by the formula D-Arg-2',6'- Dmt-Lys-Phe-NH2.  This rejection is maintained from the office action mailed 6/30/2021.  
Instant claim 1 is drawn to a method for treating Leber's hereditary optic neuropathy (LHON) in a mammalian subject in need thereof, comprising administering to the subject a therapeutically effective amount of the peptide D-Arg-2',6'- Dmt-Lys-Phe-NH2.  Examiner notes that dependent claims 2-8 of the ‘507 application recite the exact same limitations as instant claims 2-8. 
The claims of the ‘134 application recite a method for treating or preventing treatment dominant optic atrophy in a mammalian subject, but not LHON. 
Liu et al. teach a method  for treating an ophthalmic condition in a mammalian subject in need thereof, comprising administering to the subject a therapeutically effective amount of D-Arg-2'6'-Dmt-Lys-Phe-NH2 or Phe-D-Arg-Phe-Lys-NH2 (e.g., paras. [0008], [0016], claims 1-3).  The peptides can be used to treat retinal degeneration (para. [0157], claim 2). Retinal degeneration is a genetic disease that relates to the break-down of the retina.  Id.  Thus, Liu et al. explicitly teach a patient population in need of treatment of an ophthalmic condition, including retinal degeneration that had a genetic basis of disease, comprising D-Arg-2'6'-Dmt-Lys-Phe-NH2.  The peptides can enhance or improve mitochondrial function or reduce oxidative damage relating to reactive oxygen species in the subject (para. [0159], Exs. 1, 3 and 4, Figs. 3, 4, 15-20, and 40).  Example 3 teaches a reduction in reactive oxygen species (ROS) following administration of SS-31.  
Liu et al. do not explicitly teach dominant optic atrophy or LHON.
Newman is a review article discussing various treatments for hereditary optic neuropathies, including dominant optic atrophy and LHON (pp. 545-549, Fig. 2).  The reference teaches that dominant optic atrophy and LHON share an underlying pathophysiological mechanism, mitochondrial dysfunction in part relating to oxidative damage caused by reactive oxygen species.  Id. 
It would have been obvious to the skilled artisan to administer to the peptide D-Arg-2',6'- Dmt-Lys-Phe-NH2 to a patient with LHON based on the combined teachings of the ‘134 application, Liu et al., and Newman et al.  The skilled artisan would have known from claims 1-8 of the ‘134 application that the claimed peptide could be used to a genetic optic disorder, dominant optic atrophy.  Liu et al. taught that 
The claimed peptide could be used to treat retinal degeneration caused by a genetic disease by improving mitochondrial function or reduce oxidative damage relating to reactive oxygen species.  Newman taught that dominant optic atrophy and LHON were both genetic disorders with retinal degeneration, and that the underlying mitochondrial dysfunction in part related to oxidative damage caused by reactive oxygen species. This was the very patient population that Liu et al. sought to treat using the claimed peptides.  Thus, there would have been a reasonable expectation of success using the claimed peptides to treat patients with either dominant optic atrophy or LHON.
Accordingly, instant claims 1-8 are deemed to be obvious. 
This is a provisional nonstatutory double patenting rejection.
Response to arguments
	Applicant did not traverse the rejection of the reply filed 12/28/2021.
While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP 714.02). Until a proper Terminal Disclaimer is filed and approved by the Office, the rejection is maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654